622 So. 2d 177 (1993)
Robert A. BUTTERWORTH, Attorney General of the State of Florida, Appellant,
v.
NATIONAL LEAGUE OF PROFESSIONAL BASEBALL CLUBS and William D. White, Appellees.
No. 93-69.
District Court of Appeal of Florida, Fifth District.
August 13, 1993.
*178 Robert A. Butterworth, Atty. Gen., and Jerome W. Hoffman, Asst. Atty. Gen., Dept. of Legal Affairs, Antitrust Section, Tallahassee, for appellant.
Gregory A. Presnell and Kathryn B. Nixon of Akerman, Senterfitt & Edison, P.A., Orlando, for appellees.
GOSHORN, Judge.
The appellant, Robert A. Butterworth, as Attorney General of the State of Florida, appeals from a final order of the circuit court granting the appellees' petition to set aside the appellant's civil investigative demands and denying the appellant's cross-motion to compel the appellees to comply with those demands.
We affirm, but pursuant to Florida Rule of Appellate Procedure 9.030(a)(2)(A)(v), we certify the following question to the Florida Supreme Court as a question of great public importance:
DOES THE ANTITRUST EXEMPTION FOR BASEBALL RECOGNIZED BY THE UNITED STATES SUPREME COURT IN FEDERAL BASE BALL CLUB OF BALTIMORE, INC. v. NATIONAL LEAGUE OF PROFESSIONAL BASE BALL CLUBS, 259 U.S. 200, 42 S.CT. 465, 66 L. Ed. 898 (1922) AND ITS PROGENY EXEMPT ALL DECISIONS INVOLVING THE SALE AND LOCATION OF BASEBALL FRANCHISES FROM FEDERAL AND FLORIDA ANTITRUST LAW?
AFFIRMED; QUESTION CERTIFIED.
HARRIS, C.J., and PETERSON, JJ., concur.